     Case 2:93-cv-00570-JAM-DB Document 331 Filed 06/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DAVID ANTHONY BREAUX,                                          Case No. 2:93-cv-00570-JAM-DB
12
                                                     Petitioner, DEATH PENALTY CASE
13
                        v.                                          ORDER
14

15   RON DAVIS, Warden of San Quentin State
     Prison,
16
                                                  Respondent.
17

18            Upon considering the joint request for continuation of a proposed schedule for discovery

19   and pre-evidentiary hearing matters, and good cause appearing, IT IS HEREBY ORDERED that:

20                      1. The parties’ request (ECF No. 330) is granted; and

21                      2. The parties shall file an updated Joint Proposed Schedule for completion of

22            discovery and pre-evidentiary hearing matters by November 5, 2021.

23   Dated: June 14, 2021

24

25

26
27   DLB:9/DB Prisoner Inbox/Capital/breaux.jt stmt re sch eot(3)

28
